2005 ND 170
City of Bismarck, Plaintiff and Appellee
v.
John Witzke, Defendant and Appellant.
No. 20050169
Supreme Court of North Dakota.
Filed October 18, 2005
John Witzke, pro se, 624 North 21st Street, Bismarck, N.D. 58501, defendant and appellant; submitted on brief.
Paul H. Fraase, Assistant City Attorney, P.O. Box 5503, Bismarck, N.D. 58506-5503, for plaintiff and appellee; submitted on brief.
Per Curiam.
[¶1] John Witzke appeals from the trial court's criminal judgment finding him guilty of attempted criminal mischief. On appeal, Witzke argues that the trial judge was biased against him, did not respond to his pretrial motion, and allowed the prosecutor to go beyond the scope of the trial in his examination of witnesses. Witzke also argues the prosecutor presented a case that was misleading and asked questions of witnesses he knew would result in false or misleading answers. Finally, Witzke argues three witnesses in the trial perjured themselves.
[¶2] The trial court's criminal judgment is supported by substantial evidence. Witzke's arguments are frivolous and completely without merit. We summarily affirm under N.D.R.App.P. 35.1(a)(1) and (3).
[¶3] Gerald W. VandeWalle, C.J.
Mary Muehlen Maring
Daniel J. Crothers
Dale V. Sandstrom
Carol Ronning Kapsner